Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 5, 8- 12, & 15- 18 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Alex Tucker (# 71,398) on 04/08/2021. For the following amended claims underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner. The claims 1, 8, & 15 of this application have been amended as follows:

1.         (Currently Amended) A computer-implemented method for controlling a production system, the computer-implemented method comprising:
mapping, by a controller, the production system as a directed acyclic graph, the production system comprising a plurality of plants that are represented as nodes and relations between the plants represented by edges of the directed acyclic graph;
generating, by the controller, a regression model for each of the plants in the production system, wherein a first regression model for a first plant of the plurality of 
predicting, by the controller, an output of each plant based on sensor data and the regression model associated from each respective plant; 
determining, by the controller, one or more optimized control variables for each plant based on the regression models and a target output 
adjusting, by the controller, one or more set points for each plant based on the optimized control variables to generate the target output, wherein each of the one or more optimized control variables is associated with a set point; and
operating the production system using the adjusted one or more set points.

8.         (Currently Amended) A system comprising:
a plurality of plants that form a production system; and
a controller coupled with the plurality of plants for controlling the production system by performing a method comprising:
            mapping the production system as a directed acyclic graph, the plurality of plants are represented by nodes and relations between the plants represented by edges of the directed acyclic graph;

            predicting an output of each plant based on sensor data and the regression model associated from each respective plant; 
            determining one or more optimized control variables for each plant based on the regression models and a target output 
            adjusting one or more set points for each plant based on the optimized control variables to generate the target output, wherein each of the one or more optimized control variables is associated with a set point; and
operating the production system using the adjusted one or more set points.


15.       (Currently Amended) A computer program product comprising a computer readable storage medium that has computer executable instructions stored thereupon, 
mapping, by a controller, [[the]]a production system as a directed acyclic graph, the production system comprising a plurality of plants that are represented as nodes and relations between the plants represented by edges of the directed acyclic graph;
generating, by the controller, a regression model for each of the plants in the production system, wherein a first regression model for a first plant of the plurality of plants comprises a gradient-based model and wherein a second regression model for a second plant of the plurality of plants comprises a black-box model; 
predicting, by the controller, an output of each plant based on sensor data and the regression model associated from each respective plant; 
determining, by the controller, one or more optimized control variables for each plant based on the regression models and a target output 
adjusting, by the controller, one or more set points for each plant based on the optimized control variables to generate the target output, wherein each of the one or more optimized control variables is associated with a set point; and
operating the production system using the adjusted one or more set points.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Edakunni et al. (US 20160225262) teaches a method for controlling a production system comprising:
mapping, by a controller [“microprocessor 202”], the production system as a directed acyclic graph [“the graph may be acyclic graph as any parent node may precede a child node in time”, 500A/500B], the production system comprising a plurality of plants that are represented as nodes [nodes 502s] and relations between the plants represented by edges [504s] of the directed acyclic graph (Figs. 5A-5B, [0059, 0071]) and generating a regression model ([0064], Claim 2) and predicting [“predict demand for one or more vehicles”], by the controller, an output of each plant based on sensor data and the regression model associated from each respective plant ([0042, 0067]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115